Citation Nr: 0711770	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-18 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.

3.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1979 to November 1983.

In a February 1992 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma granted service connection for a left knee 
disability.  Service connection for a right knee disability 
on a secondary basis was granted in February 2002.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2002 rating decision issued by 
the RO which denied the veteran's secondary service 
connection claims for low back, bilateral hip and left leg 
disorders.  The veteran filed a notice of disagreement in 
regards to the August 2002 rating decision.  She requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a January 2003 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in July 2003.

The veteran initially requested a Travel Board hearing, but 
she subsequently withdrew her request.  She has not requested 
any further rescheduling.
See 38 C.F.R. § 20.704(d) (2006).

This case was remanded by the Board in June 2005 for 
additional evidentiary and procedural development.  This was 
accomplished, and in October 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claims.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In an August 2004 rating decision, the RO denied the 
veteran's claims of entitlement to increased disability 
ratings for service-connected sinusitis/allergic rhinitis, 
degenerative joint disease of the left and right knee and 
numbness of the left facial cheek.  The RO also denied the 
veteran's claim of entitlement to a total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To the Board's knowledge, the veteran 
has not disagreed with that decision and it is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative joint disease of the bilateral 
knees and her currently diagnosed low back disorder.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative joint disease of the bilateral 
knees and her currently diagnosed bilateral hip disorder.

3.  The competent medical evidence of record does not 
indicate that a left leg disorder currently exists.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to nor is the 
result of degenerative joint disease of the bilateral knees.  
38 C.F.R. §3.310 (2006).

2.  A bilateral hip disorder is not proximately due to nor is 
the result of degenerative joint disease of the bilateral 
knees.  38 C.F.R. §3.310 (2006).

3.  A left leg disorder not proximately due to nor is the 
result of degenerative joint disease of the bilateral knees.  
38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks secondary service connection for low back, 
bilateral hip and left leg disorders.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the AMC [issued pursuant to the Board's June 2005 remand 
instructions] dated June 14, 2005, including evidence "your 
service-connected disability either caused or aggravated your 
additional disability."  

Crucially, the AMC informed the veteran of VA's duty to 
assist her in the development of her claims in the above-
referenced June 2005 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the June 2005 letters that VA would 
assist her with obtaining relevant records from any Federal 
agency, including records from the military, VA Medical 
Centers and the Social Security Administration.  The letter 
specifically indicated that outpatient treatment records from 
the Oklahoma City VAMC had been requested on her behalf.  
With respect to private treatment records, the June 2005 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
June 2005 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete such so that the RO 
could obtain private records on her behalf.  The veteran was 
also advised in the letter that "VA will provide a medical 
examination for you, or get a medical opinion, if we 
determine it is necessary to decide your claim."

The June 2005 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim[s] with appropriate 
evidence." 

Finally, the Board notes that the June 2005 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of her claims, which was by rating decision in 
August 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the June 2005 VCAA letter and her claims were readjudicated 
in the October 2006 SSOC, after she was provided with the 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  See Mayfield v. 
Nicholson, No. 02-1077 (December 21, 2006), slip opinion at 
5-6 [a SSOC that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision].  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a June 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed low back, 
bilateral hip and left leg disorders.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disabilities.  As explained above, she has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to those crucial elements.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA medical examinations in May 2003 and June 2006.  
The reports of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded her 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran seeks service connection for three claimed 
disabilities, all of which she contends are related to her 
service-connected bilateral knee disabilities.  

The Board initially notes that the veteran has not claimed 
that any of these three conditions are a direct result of her 
military service.  Instead, she contends that the claimed 
conditions are secondary to service-connected degenerative 
joint disease of the bilateral knees.  See, e.g., the June 
27, 2003 substantive appeal.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, the May 2003 VA examiner diagnosed the 
veteran with chronic lower back strain and bursitis of the 
bilateral hips.  Accordingly, Wallin element (1) is satisfied 
for these two claims.

With respect to the veteran's left leg claim, there is no 
medical evidence that supports a conclusion that a left leg 
disability currently exists, aside from the left knee 
disability which has already been service connected.   The 
May 2003 VA examiner, who noted the veteran's prior medical 
history and afforded the veteran a complete physical 
examination including X-ray studies, indicated the veteran 
had "bilateral leg cramps."  The May 2003 VA examiner found 
that such cramps were secondary to non service-connected hip 
pain.  
  
Symptoms alone, such as cramps, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

To the extent that the veteran herself contends that she has 
a current left leg disorder, it is now well-established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of her left leg 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In the absence of any currently diagnosed left leg disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met for the left 
leg claim, and it fails on this basis alone.  However, for 
the sake of completeness, the Board will discuss the 
remaining two Wallin elements with respect to the left leg 
claim.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service connected for 
degenerative joint disease of the bilateral knees.  Wallin 
element (2) is accordingly satisfied.  [The Board observes in 
passing that the veteran is also service-connected for 
sinusitis/allergic rhinitis, tinnitus and numbness of the 
left facial cheek; however, her contentions only concern the 
service-connected bilateral knee disorder.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disabilities and her service-connected 
bilateral knee disorder, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board will 
address each claim separately with respect to Wallin element 
(3).

The low back claim

With respect to the low back claim, May 2003 and June 2006 VA 
examiners both found that the veteran's low back disorder 
does not have any relationship to her service-connected 
bilateral knee disability.  Specifically, the May 2003 VA 
examiner stated: "the veteran reports suffering lower back 
strain April 1980 during military service.  This injury was 
prior to her left knee injury in 1982.  Therefore, it is my 
opinion it is less likely than not that the veteran's chronic 
lower back strain and pain is related to her service-
connected left knee injury."  The June 2006 VA examiner 
rendered a similar opinion:  "The veteran reports suffering 
a low back strain in April 1980 during the military service 
per her report.  There was documentation in the service 
records of a groin and back pain in October of 1981.  This 
injury would have been prior to the injury to the left knee 
in which she is service-connected.  Taking this into 
consideration, it is the examiner's opinion that it is less 
likely than not that the veteran's degenerative joint disease 
of the low back along with chronic back strain is related to 
her service-connected left knee injury."  

The claims folder contains no competent medical evidence 
which is contrary to the findings of the May 2003 and June 
2006 VA examiners.  The veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
her favor.  If she felt the May 2003 and June 2006 VA 
opinions were wrong, she could have submitted another medical 
nexus opinion; she did not do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].

The bilateral hip claim

In April 2003, C.E.B., M.D., stated: "patient suffers from 
hip pain due to trochanteric bursitis of each hip."  The 
veteran's representative has indicated that this is a 
"medical opinion".   See the February 2007 Informal Brief 
of Appellant.  However, and crucially, it is not a medical 
nexus opinion.  Dr. C.E.B. is merely making a diagnosis with 
regard to the bilateral hips.  This statement does not 
indicate whether the veteran's bilateral hip problems are due 
to her service-connected bilateral knee disorder.  As such, 
the April 2003 statement of Dr. C.E.B. is not a probative 
nexus opinion.

The record also contains a March 2006 opinion from C.P.G., 
M.D., which states: "it is [sic] appears that the trancheric 
bursitis can be related to the service related degenerative 
joint disease involving the left knee that she injured while 
in the service."  This is clearly a medical nexus opinion in 
the veteran's favor.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Dr. C.P.G. is clearly competent to render an opinion that the 
veteran has a bilateral hip disorder associated with her 
service- connected knee condition.  However, his employment 
of the phrase "can be related" is troublesome, as it 
appears to be inconclusive.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].

Dr. C.P.G. also fails to give any reasoning for his 
conclusory statement that there "can be" a relationship 
between the veteran's bilateral hip disorder and her service-
connected knee problems.  Compare this with the well-reasoned 
opinions of the May 2003 and June 2006 VA examiners, who gave 
detailed findings as to why there is no relationship between 
the service-connected knee problems and the veteran's current 
bilateral hip disorder.  

Specifically, the May 2003 VA examiner found: "The veteran's 
left knee injury has caused altered gait.  However, the 
veteran's altered gait should place more weight, strain, and 
wear and tear on the right lower extremity while the 
[veteran] favors her left side due to her chronic left knee 
injury.  This condition should cause possible right hip, knee 
and leg pain/complications due to possible overuse of these 
joints, but not bilateral hip and left pain/condition.  
Therefore, it is my opinion that it is less likely than not 
that the veteran's bilateral hip and bilateral leg pain is 
related to service-connected left knee injury."  

The June 2006 VA examiner made a similar finding, opining 
that the veteran's altered gait due to her service-connected 
knee disorder should affect the right hip, not the bilateral 
hips at the same level of severity, which led her to conclude 
there was no medical relationship between the veteran's 
bilateral hip problems and the service-connected knee 
disorder.  

In sum, Dr. C.P.G. gave no reason as to how or why the 
veteran's bilateral hip disorder was related to the service-
connected knee injury.  In particular, he did not discuss why 
the veteran's service-connected left knee injury caused 
bursitis in both hips, as opposed to the right hip only based 
on her altered gait.  Indeed, both VA examiners noted that 
the veteran's altered gait would cause problems in the right 
hip, but not both hips concurrently.

Accordingly, Dr. C.P.G.'s conclusory statement lacks 
probative value. 
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
See also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

The Board therefore affords Dr. C.P.G.'s opinion relatively 
little weight of probative value, as compared with the 
negative opinions of the May 2003 and June 2006 VA examiners, 
which have been discussed.

For this reason, medical evidence against the claim 
preponderates.

The left leg claim

As was alluded to above, the May 2003 and June 2006 VA 
examiners both opined that the veteran's left leg pain was 
unrelated to the service-connected left knee injury There is 
no opinion to the contrary.

To the extent that the veteran herself believes that there is 
a medical nexus between her current low back, bilateral hip 
and left leg problems and her service-connected knee 
disorder, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Espiritu, supra.

Accordingly, Wallin element (3) has not been met, and the 
claims fail on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
low back, bilateral hip and left leg disorders on a secondary 
basis, contrary to the assertions of the veteran and her 
representative.  The benefits sought on appeal are 
accordingly denied.



Additional comments

The Board notes that the veteran's representative argued in a 
May 2005 informal brief that the veteran's claim should be 
granted predicated on aggravation, or that a VA examination 
should be obtained to address aggravation.  See Allen v. 
Brown, 
7 Vet. App. 439 (1995).  

In this case, the record already contains nexus opinions 
regarding the veteran's secondary service connection claims.  
These opinions do not even hint that aggravation of the three 
claimed disabilities by the service-connected knee 
disabilities is a matter to be considered.  Nor does anything 
else in the record so suggest.  If the veteran or her 
representative in fact are contending that this is an Allen-
type aggravation case, it was incumbent upon them to submit 
medical or other evidence which at the very least suggests 
that such theory may be worthy of development. See 38 
U.S.C.A. § 5107(a), supra.

In short, the Board declines to remand this case for yet 
another medical opinion.  See McQueen v. West, 13 Vet. App. 
237 (1999) [holding that the Board did not commit error when 
it did not remand for an opinion regarding aggravation in a 
secondary service connection claims when nexus opinions 
regarding secondary service connection were already of 
record].  

As was discussed above, the two VA physicians alluded to the 
fact that the veteran experienced back problems in service.  
The veteran has not presented a direct service connection 
claim with respect to the back.  The Board intimates no 
opinion, legal or factual, concerning any such future claim. 




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder, claimed as 
secondary to service-connected degenerative joint disease of 
the bilateral knees, is denied.

Service connection for a bilateral hip disorder, claimed as 
secondary to service-connected degenerative joint disease of 
the bilateral knees, is denied.

Service connection for a left leg disorder, claimed as 
secondary to service-connected degenerative joint disease of 
the bilateral knees, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


